Citation Nr: 0109191	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-07 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether or not the veteran's appeal of a denial of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) was timely filed.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Sioux Falls, 
South Dakota, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran was notified of a June 1998 RO decision that 
denied entitlement to service connection for PTSD in a letter 
dated July 13, 1998; he was provided with his appellate 
rights at that time.  

2.  The veteran submitted a timely Notice of Disagreement, 
and a Statement of the Case was issued in October 1998.  

3.  The final Supplemental Statement of the Case was mailed 
to the veteran and his representative on June 28, 1999; the 
cover letter reminded the veteran and his representative that 
a Substantive Appeal had not been received, and that one must 
be received within the next 60 days in order to preserve the 
veteran's right to appeal.  

4.  The initial correspondence received following the June 
28, 1999, Supplemental Statement of the Case was dated 
November 29, 1999.  







CONCLUSION OF LAW

The veteran's substantive appeal of the June 29, 1998, denial 
of entitlement to service connection for PTSD was not timely 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.105(a), 20.200, 20.202, 20.302, 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the appeal of 
the denial of entitlement to service connection for PTSD was 
timely filed.  They argue that the additional correspondence 
received from the veteran and his representative during the 
appeal period should be interpreted as a Substantive Appeal, 
and that the veteran's appeal should be heard by the Board. 

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal shall be filed within 60 days from the date of mailing 
of the Statement of the Case, or within the remainder of the 
one year period from the date of the mailing of the 
notification of the initial review and determination, 
whichever period ends later.  An extension of the 60 day 
period for filing a Substantive Appeal or the 30 day period 
for responding to a Supplemental Statement of the Case may be 
granted for good cause shown.  A request for such an 
extension should be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal.  Otherwise the determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.105(a), 20.200, 20.302, 20.303.

A Substantive Appeal consists of a properly completed VA Form 
9,  ``Appeal to Board of Veterans' Appeals,'' or 
correspondence containing the necessary information.  If the 
Statement of the Case and any prior Supplemental Statements 
of the Case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the  issues 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the Statement of the Case and any prior Supplemental 
Statements of the Case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case which is not 
specifically contested.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202. 

In this case, the record indicates that entitlement to 
service connection for PTSD was denied in a June 1998 rating 
decision.  The veteran was informed of this decision and 
provided with his appellate rights in a letter dated July 13, 
1998.  

The veteran's representative submitted a notice of 
disagreement with the June 1998 decision, which was received 
on October 14, 1998.  A Statement of the Case and a cover 
letter were mailed to the veteran on October 23, 1998.  The 
cover letter informed the veteran that he must file his 
appeal with the RO within 60 days of the receipt of that 
letter, or within the remainder of the one year period from 
the receipt of notice of the letter informing him of the 
decision he wished to appeal.  

The RO mailed the veteran a letter requesting additional 
information regarding his claim for entitlement to service 
connection for PTSD on February 25, 1999.  On April 2, 1999, 
a letter was received from the veteran's representative in 
which the February 25, 1999 letter from the RO was 
referenced, and a request for an extension of 30 days in 
which to submit evidence was received.  A second request for 
a 30 day extension was received in a letter dated April 5, 
1999.  

The information requested by the February 25, 1999, letter 
was received by the RO on June 10, 1999.  A May 1999 
statement from the veteran noted that he was submitting the 
requested information.  A cover letter from the veteran's 
representative dated May 31, 1999, discussed the additional 
information, argued that it was sufficient to support a grant 
of service connection for PTSD, stated that additional 
development was not needed, and requested that the veteran's 
claim be granted.  

The veteran and his representative were mailed a Supplemental 
Statement of the Case on June 28, 1999.  The cover letter 
said that a Substantive Appeal had not been received, and 
that it must be received within the next 60 days.  The 
veteran and his representative were informed that if the 
Substantive Appeal or a request for an extension in which to 
submit the Substantive Appeal were not received within 60 
days, his appellate rights would expire.  

The first correspondence received from the veteran or his 
representative following the June 28, 1999 Supplemental 
Statement of the Case was a November 29, 1999, letter from 
the veteran's representative stating that there was no more 
evidence to submit in support of the veteran's claim, and 
that it should therefore be forwarded to the Board.  

The Board finds that the veteran did not submit a Substantive 
Appeal of the claim for entitlement to service connection for 
PTSD.  As noted above, the regulations provide that the 
Substantive Appeal must be received either within one year of 
the date of notification of the decision in question, or 
within 60 days of the Statement of the Case or Supplemental 
Statement of the Case, which ever is the later.  In this 
case, the veteran was informed of the decision he wished to 
appeal in a letter dated July 13, 1999, but as a Supplemental 
Statement of the Case was issued on June 28, 1999, he had 
until August 28, 1999, in which to submit his Substantive 
Appeal.  38 C.F.R. § 20.302.  The only correspondence 
received from the veteran and his representative following 
their receipt of the Statement of the Case were the April 
1999 requests for a 30 day extension of time, and the May 
1999 reply to the February 1999 letter from the Board.  The 
May 1999 cover letter recited the veteran's claimed stressors 
and the units to which he was assigned, but did not indicate 
that it was intended to serve as a Substantive Appeal, and 
did not make any arguments relating to the June 1998 rating 
decision or the October 1998 Statement of the Case.  It 
merely requested that the RO grant the veteran's claim 
without further delay.  Neither the veteran's statement nor 
the cover letter expressed a desire for anything other than 
an additional review and subsequent grant by the RO.  The 
veteran and his representative were specifically reminded in 
the cover letter to the June 28, 1999, Supplemental Statement 
of the Case that the Substantive Appeal had not been 
received, and that if it was not received within 60 days, 
then the veteran's appellate rights would expire.  The next 
correspondence that was received was the November 29, 1999, 
letter requesting that the veteran's appeal be forwarded to 
the Board.  This was more than three months after the end of 
the period in which to submit a Substantive Appeal had 
expired.  Therefore, the Board has no choice but to find that 
the veteran's Substantive Appeal for the issue of entitlement 
to service connection for PTSD was not timely.  


ORDER

The veteran's substantive appeal of the June 29, 1998, denial 
of entitlement to service connection for PTSD was not timely 
filed; the claim is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

